
	
		II
		110th CONGRESS
		1st Session
		S. 234
		IN THE SENATE OF THE UNITED STATES
		
			January 9, 2007
			Mr. Kerry introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To require the FCC to issue a final order regarding
		  television white spaces.
	
	
		1.Short titleThis Act may be cited as the Wireless
			 Innovation Act of 2007.
		2.White Spaces
			(a)Adoption of
			 final orderNot later than the earlier of 180 days after the date
			 of enactment of this Act or October 1, 2007, the Federal Communications
			 Commission (in this Act referred to as the Commission) shall
			 complete its proceeding and issue a final order in the Matter of Unlicensed
			 Operation in the TV Broadcast Bands, ET Docket No. 04-186, which facilitates
			 the efficient operation of unlicensed devices in television white
			 spaces.
			(b)ConditionsIn completing the requirement described in
			 subsection (a), the Commission in such final order—
				(1)shall permit
			 unlicensed, non-exclusive use of eligible frequencies between 54 MHz and 698
			 MHz—
					(A)at the earliest
			 technically feasible date, but not later than February 18, 2009; and
					(B)in compliance
			 with the conditions described in paragraphs (2) through (6);
					(2)shall establish
			 technical requirements for unlicensed devices operating in such eligible
			 frequencies to protect incumbent primary licensees of such frequencies from
			 harmful interference from such devices;
				(3)shall require
			 unlicensed devices operating in such eligible frequencies to comply with
			 existing Commission certification processes for new devices, including the
			 initial acceptance of applications for certification of unlicensed devices not
			 later than December 1, 2007, with a maximum of 180 days for the Commission to
			 review and dispense of each properly submitted and completed
			 application;
				(4)shall conduct and
			 complete field testing in a limited number of markets (such markets to be
			 chosen at the discretion of the Commission)—
					(A)prior to the
			 initiation of the certification process; and
					(B)for the purpose
			 of evaluating the potential for actual harmful interference to incumbent
			 primary licensees of such frequencies;
					(5)may provide a
			 reasonable public comment period to solicit views on the published results of
			 the field tests conducted under paragraph (4), but only if such comment period
			 can be concluded in a timeframe that will not delay completion of the
			 proceeding described subsection (a); and
				(6)shall permit the
			 operation of both fixed and personal/portable unlicensed devices at the
			 earliest technically feasible date, but not later than February 18,
			 2009.
				(c)Definition of
			 unlicensed deviceIn this Act, the term unlicensed
			 device means both fixed/access and personal/portable devices, as such
			 terms are defined in paragraph 19 of the Federal Communications Commission’s
			 Notice of Proposed Rulemaking in the Matter of Unlicensed Operation in the TV
			 Broadcast Bands, ET Docket No. 04–186, adopted May 13, 2004.
			
